Case 1:19-cv-09043-PKC Document 5-2 Filed 09/30/19 Page 1 of 2




                        Exhibit 2
         Case 1:19-cv-09043-PKC Document 5-2 Filed 09/30/19 Page 2 of 2



                                  Copyright Assignment




        FOR GOOD AND VALUABLE CONSIDERATION, receipt of which is hereby
acknowledged Simon J. Burchett ("Assignor"), located at 1 Christopher Row, Lynsted,
Sittingbourne Kent ME9 0JN United Kingdom, hereby irrevocably transfers and assigns
to Simon J. Burchett Photography, Inc.("Assignee”), located at 250 Park Ave., 7th Fl., New
York, NY 10028, its successors and assigns, in perpetuity, all right (whether now known or
hereinafter invented), title, and interest, throughout the world, including all past rights and
infringements, and all copyrights and renewals or extensions thereto, in CSCL Zeebrugge,
CSCL Longbeach, Dubai Express and New Delhi Express (Aerial Digital Images at sea from
an Aircraft or Helicopter) and CSCL Africa (from the ground), Registration Number VA2-036-
532.

IN WITNESS THEREOF, Assignor has duly executed this Agreement.


Simon J. Burchett

_______________________
Author/Owner

Date: 9/2/2019

                                      NOTARIZATION




STATE OF England, United Kingdom

COUNTY OF Sittingbourne, Kent

Before me this 9 February 2019 personally appeared: Simon J. Burchett to me known to be
the person who is described in and who executed the foregoing assignment instrument and
acknowledged to me that Simon J. Burchett executed the same of his own free will for the
purpose therein expressed.


 S Wolfe
Notary Public
